IN THE COMMONWEALTH COURT OF PENNSYLVANIA


JLG Industries, Inc.,                  :
                   Petitioner          :
                                       :
             v.                        : No. 1262 C.D. 2017
                                       : SUBMITTED: February 9, 2018
Workers’ Compensation Appeal           :
Board (Mundorff),                      :
                  Respondent           :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
BY JUDGE CEISLER                         FILED: April 18, 2018


      JLG Industries, Inc. (Employer) petitions for review of the August 24, 2017
Order of the Workers’ Compensation Appeal Board (Board), that affirmed the
decision of a workers’ compensation judge (WCJ) granting the claim petition of
Matthew Mundorff (Claimant) and awarding benefits for wage loss and medical
costs. We affirm in part and reverse in part.
                                   Background
      Claimant began working for Employer in 1993 as a machine assembler. Notes
of Testimony (N.T.), 5/6/15, at 14-15. On September 26, 2012, Claimant was
working beneath a tail light assembly when he hit the top of his head and he was
knocked to the floor. Id. at 16-17. This incident was witnessed by a co-worker, and
Claimant reported it to his supervisor, Jared Crawford, and Victor Watkins, Mr.
Crawford’s supervisor. Id. at 17-18. Claimant did not seek medical treatment for
approximately one month after the incident, at which point Claimant went to the
office of his primary care physician, Dr. Henry W. Shoenthal. N.T., 5/6/15, at 19.
Dr. Shoenthal’s physician assistant, Ronald Fetsko, examined Claimant and
recommended physical therapy and pain treatment.                     N.T., 5/6/15, at 19-21.
Claimant worked until December 3, 2012, at which point Mr. Fetsko advised
Claimant that he could no longer work. Id. at 28.
       On April 9, 2015,1 Claimant applied for workers’ compensation (WC) benefits
for the September accident. Reproduced Record (R.R.) at 3a. Employer issued a
Notice of Compensation Denial (NCD) on November 7, 2012. N.T., 5/6/15, Ex. J-
1. The NCD indicated Employer was notified of the injury on November 1, 2012,
and Claimant’s alleged injury was a laceration to his skull. Id. Employer declined
to pay WC benefits to Claimant because its investigation failed to show that
Claimant sustained a work-related injury or disability. Id. On November 14, 2012,
Employer issued a corrected NCD indicating Claimant alleged a contusion to his
skull. N.T., 5/6/15, Ex. J-2. Employer once more declined to pay for WC benefits
for the same reasons iterated in its first NCD. Id.
       Claimant applied for and received short-term and long-term disability
payments through March 2015. Id. at 29-30.2



       1
          The record indicates that Claimant “did the paperwork for Workers’ Comp,” but Claimant
did not formally file for WC benefits until 2 ½ years after the work incident. N.T., 5/6/15, at 38.
There is nothing in the record which explains what this paperwork was or where it was filed.
According to the record, a claim petition was not filed until April 9, 2015. R.R. at 3a. Claimant
collected disability benefits until March 2015 and then filed for WC approximately one month
after his disability ran out. N.T., 5/6/15, at 30.
       2
        The record does not indicate exactly when Claimant began receiving disability benefits
and when and why Claimant received both long- and short-term disability benefits.


                                                2
       Over the next several years, in addition to treatment received through Dr.
Shoenthal’s office, Claimant was examined and treated by multiple medical
professionals, including two neurologists, Drs. Burke and Clark, and Employer’s
physician, Dr. Milroth. N.T., 5/6/15, at 20-23. Specifically, Claimant received
physical therapy and pain management for his thoracic spine at the T3 and T4
vertebrae. Id. at 20-24. Dr. Shoenthal released Claimant to return to work with
restrictions in January 2014, and Claimant returned to work for Employer that
month.3 Id. at 29. Initially, Employer provided Claimant a light-duty position. Id.
However, after approximately one week, Employer required Claimant to perform
heavy-duty work that Claimant alleged aggravated his condition. Id. Approximately
one month later, Claimant again stopped working at Mr. Fetsko’s recommendations.
Id. at 28.
       On April 9, 2015, Claimant filed a claim petition, claiming total disability as
a result of injuries to his thoracic spine, including but not limited to, compression
fractures at the T-3, T-4, and T-12 levels. R.R. at 3a. Employer filed its answer on
April 14, 2015, denying Claimant suffered a workplace injury as alleged. R.R. at
7a. A hearing before the WCJ was held on May 6, 2015. On November 11, 2016,
the WCJ issued a decision granting Claimant’s Claim Petition and awarding
Claimant total temporary disability benefits for medical expenses and wage loss



       3
         Claimant testified he was released to return to work in January 2014 and he returned to
work a year later in January 2015. N.T., 5/6/15, at 28-29. The WCJ’s decision notes January 2015
as the date Claimant returned to work. WCJ Decision, Finding of Fact (F.F.) No. 6(s). Based on
the timeline provided in the testimony of Robert Rundorff, M.D. (Dr. Rundorff), a physician
employed by the long-term disability carrier, this appears to be an error and Claimant returned to
work in January 2014. Claimant’s testimony appears to be an error for the following reasons: Dr.
Rundorff performed an independent medical exam (IME) of Claimant on August 11, 2014. N.T.,
5/6/15, Ex. C-2 at 1. Dr. Rundorff’s IME report references January 2014 as the timeframe in which
Claimant was released and returned to work. Id.

                                                3
beginning December 3, 2012, and thereafter. Employer appealed to the Board,
which affirmed the WCJ on August 24, 2017. This appeal followed.
                                             Issues
       On appeal, Employer argues that the findings of the WCJ are unsupported by
substantial evidence and the WCJ improperly applied the burden of proof. Employer
also argues the medical evidence presented by Claimant, and relied upon by the
WCJ, was equivocal and incompetent.4
                                          Discussion
       Before addressing Employer’s asserted errors, it is instructive to first set forth
the evidence presented before the WCJ by both parties.
       A hearing before the WCJ occurred on May 6, 2015, wherein Claimant
testified on his own behalf. After this hearing, Claimant presented to the WCJ the
deposition testimony of two of his treating physicians, Dr. Shoenthal and P. James
Ridella, M.D. (Dr. Ridella), and Dr. Rundorff, a physician employed by the long-
term disability carrier. Employer presented the deposition testimony of its medical
expert, William Abraham, M.D. (Dr. Abraham).5
       At the hearing Claimant testified to the following: Claimant stated that he
delayed seeking treatment for nearly a month after the September 26, 2012 work

       4
         Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact are supported by substantial evidence, and whether constitutional rights
were violated. DeGraw v. Workers’ Comp. Appeal Bd. (Redner’s Warehouse Mkts., Inc.), 926
A.2d 997, 999 n.2 (Pa. Cmwlth 2007). Substantial evidence is such relevant evidence as a
reasonable person might accept as adequate to support a conclusion. Hoffmaster v. Workers’
Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d 1152, 1155 (Pa. Cmwlth. 1998). In performing
a substantial evidence analysis, this Court must view the evidence in a light most favorable to the
party who prevailed before the factfinder. Id.
       5
         The only documents entered into evidence by Claimant or Employer at the May 2015
hearing were the fee agreement, Dr. Rundorff’s IME report, and Dr. Shoenthal’s office notes.


                                                4
incident because his condition worsened.                N.T., 5/6/15, at 18.    Following an
examination by Mr. Fetsko, Claimant was referred to several treatment providers.6
His treatment generally consisted of physical therapy, and pain medication, both oral
and by means of injections, as well as multiple injections of steroids and Botox. Id.
at 20-24. As of the hearing date, Claimant was taking Percocet and using Fentanyl
patches for pain management, trimethazone and Prilosec to treat side effects from
the pain medications, and Xanax for depression. Id. at 25-26. Claimant testified the
Xanax was prescribed for depression caused by his pain. Id. at 27. He denied having
mental health issues prior to the September 26, 2012 work incident. Id. He
continues to treat with Dr. Shoenthal’s office once per week for injections. 7 Id. at
39.
       Claimant acknowledged having suffered a prior back injury at work in 1994,
as well as having “several problems in the lower back,” but denied having any
problem with his thoracic spine before the September 26, 2012 work incident. N.T.,
5/6/17, at 31, 40. Claimant testified that the Family and Medical Leave he used in
May and June of 2012 was related to a hernia operation. Id. at 35. Claimant denied
taking any medications prior to the September 26, 2012 work incident. Id. at 36.
       As to his current physical activity, Claimant testified he lives on a farm that
has ducks, chickens, and goats. N.T., 5/6/15, at 43. His duties on the farm are
limited and focus on supervising his children and “making sure they run it right.”
Id. Claimant went hunting after Thanksgiving 2012 and has kept up his hunting



       6
         Claimant identified several additional treatment providers: Corrective Therapy Solutions
and Health South for physical therapy, Lighthouse Medical for pain medication and steroid
injections, UPMC in Bedford for unspecified tests, Conemaugh Physicians Group for MRIs, and
a Dr. Nassr with Conemaugh Neuro Surgical Associates. N.T., 5/6/15, at 20-23.
       7
           Claimant did not specify the type of injections administered.
                                                  5
license since then. Id. at 36-37. Claimant testified he only hunts for a day or two so
he “can take the kids out” and described this activity as minimal. Id. at 37.
       Claimant further presented the November 24, 2015 deposition testimony of
Dr. Shoenthal to the WCJ. In preparation for his deposition, Dr. Shoenthal reviewed
Claimant’s medical records compiled by his office, including his treatment for
Claimant’s prior accidents and ongoing lower back problems, as well as records
from the other physicians to whom Claimant was referred for treatment.
       According to Dr. Shoenthal, he first began treating Claimant at his office in
June 2008 for medical issues that do not appear related to work injuries. N.T.,
11/24/15, at 9. Claimant was seen in his office for lower back pain in June 2009,
August 2010, and October 2011. Id. at 10. Claimant was also treated in Dr.
Shoenthal’s office for mid-back pain in December 2011 after falling from an ATV
in October. Id. at 11.8
       On October 26, 2012, Claimant went to Dr. Shoenthal’s office for the
September work-related injury, and was evaluated by Mr. Fetsko. N.T., 11/24/15,
at 12. Claimant reported to Mr. Fetsko that most of his pain was in the neck and
upper back. Id. Upon examination, Claimant had tenderness in his upper thoracic
spine. Id. At that time, Claimant was referred for physical therapy, prescribed a
muscle relaxant, and sent for x-rays of the neck and thoracic spine. Id. at 13.
       After the October 26, 2012 post-accident medical evaluation with Mr. Fetsko,
Claimant treated with Dr. Shoenthal’s practice approximately fifty or sixty times for
pain related to his thoracic spine. Id. at 15-16. On March 27, 2015, Dr. Shoenthal
and Mr. Fetsko prepared a medical report for Claimant’s counsel which summarized


       8
         Claimant underwent an MRI of his thoracic spine in November 2012 and the report found
no evidence of edema/swelling. N.T., 11/2/15, at 18. Whether or not Dr. Shoenthal actually
reviewed this November 2012 MRI report, or relied upon it in forming his opinions, is not clear
from the record.
                                              6
the September 26, 2012 work incident, the diagnostic tests taken after the incident,
and various treatments provided. Id., Ex. 3. The report indicated Claimant was
diagnosed with head, cervical, and thoracic trauma with secondary intractable pain
and imposed work restrictions. Id.
       Based on this review, Dr. Shoenthal testified that Claimant’s problems
affecting his thoracic spine related to “the T3 and 4 fracture.” N.T., 11/24/15, at 20.
As to whether those fractures were caused by the September 26, 2012 work incident,
Dr. Shoenthal testified it would be “tough to relate the two without actually having
seen the fall. The head injury would make you think it was more head or neck
problems. The back could have come from the fall.” Id. at 21 (emphasis added).
Dr. Shoenthal concluded that, as Claimant’s x-rays from the December 2011 ATV
accident showed nothing wrong with the thoracic spine, the “two could go together,
the [September 26, 2012] accident and the pain.” Id. Dr. Shoenthal reviewed his
March 27, 2015 medical report and, beyond noting that Claimant’s medical
restrictions had changed since the date of the report,9 he confirmed its substance as
accurate. Id. at 23.
       Claimant further presented to the WCJ the May 24, 2016 deposition testimony
of Dr. Ridella. According to Dr. Ridella, Claimant was referred to him by Mr.
Fetsko. N.T., 5/24/16, at 11. On October 21, 2015, three years after the fact, Dr.
Ridella first examined Claimant for the work-related injury. Id. at 14. Dr. Ridella
acknowledged that a three-year-old back injury can be “difficult to put together” and
ordered a bone scan and MRI. Id. at 14-15. Dr. Ridella did not find evidence of a
compression fracture. Id. at 15. He further recognized that other treatment providers


       9
        The March 27, 2015 report indicated Claimant was not capable of working in any capacity
and could not lift, push, or pull anything over five pounds. N.T., 5/6/15/, Ex. C-3. By the date of
his deposition, Dr. Shoenthal believed Claimant was capable of light-duty work but that lifting
more than twenty pounds would aggravate his back pain. N.T., 11/24/15, at 22.
                                                7
“could not come to a conclusion that there was anything going on,” but regarded
these inconclusive findings understandable “three years after the fact.” Id. Dr.
Ridella testified that, if Claimant had a compression fracture, it was healed by the
time he examined Claimant. Id. at 17.
      Dr. Ridella treated Claimant’s pain with epidural injections, which caused
Claimant to “jump[]” when they were administered to his third and fourth thoracic
joints. Id. at 16-17, 19. Dr. Ridella testified that Claimant was sedated at the time
and had no control of his actions except for reflex response, indicating something
affected him. Id. Claimant’s reaction during the injections led Dr. Ridella to
conclude Claimant had “facet joint arthritis or injury around the T-4 area.” Id. at 20.
Dr. Ridella opined, within a reasonable degree of medical certainty, that Claimant
had joint arthritis or an injury around the T-4 level that was caused by his September
2012 work accident, as it made “the most sense” and the “mechanism of injury [was]
fairly clear.” N.T., 5/24/16, at 20-22.
      The Claimant further presented the November 2, 2015 deposition testimony
of Dr. Rundorff, who examined Claimant at the behest of Claimant’s long-term
disability carrier. N.T., 11/2/15, at 7. On August 11, 2014, Dr. Rundorff performed
a physical exam of Claimant and reviewed Claimant’s medical records. Id. at 9. In
his IME report, Dr. Rundorff stated that the T-12 fracture was “documented on the
thoracic spine MRI performed on 5/10/13.” N.T., 5/6/15, Ex. C-2, at 2.
      In formulating his opinions for his deposition, Dr. Rundorff also reviewed Dr.
Shoenthal’s office notes, the report of Dr. Abraham, a November 2012 MRI report
that did not reveal any edema/swelling in Claimant’s thoracic spine, as well as a May
10, 2013 MRI report that revealed the presence of compression fractures in the
thoracic region of the spine. N.T., 11/2/15, at 9, 12. Per Dr. Rundorff’s deposition
testimony, based on his review of Claimant’s medical records and his physical

                                          8
examination of Claimant, Dr. Rundorff diagnosed Claimant with T-3, T-4, and T-12
compression fractures. Id. at 10.
       In his deposition, Dr. Rundorff testified that his review of these additional
medical records did not change his earlier opinion and they supported a finding that
Claimant had “compression fractures at the level of the thoracic spine.” N.T.,
11/2/15, at 14. Dr. Rundorff acknowledged that the November 2012 MRI report
found no evidence of edema/swelling, however, he opined that its absence would
not “exclude a fresh or new fracture.” Id. at 18. Dr. Rundorff was also aware that
Claimant had suffered a prior work-related injury to his lower back in 1994,10 but
attributed the compression fractures to the September 26, 2012 work accident. Id.
at 10, 18. Claimant did not report any other injuries to Dr. Rundorff, such as the
October 2011 ATV accident. Id. at 18.
       Employer offered the deposition testimony of Dr. Abraham. Dr. Abraham
examined Claimant on June 17, 2015 and reviewed Claimant’s medical records.
N.T., 1/26/15, at 7-8. He concluded there were no objective findings to support
Claimant’s complaints of pain.           Id. at 10-11.      Employer’s counsel asked Dr.
Abraham if, within a reasonable degree of medical certainty, Claimant suffered a
disabling work injury. Id. at 14. Dr. Abraham responded as follows:


               Well, I thought that, although I can’t deny the history that
               [Claimant] – if you looked at it on the surface and say,
               well, could you hypothesize an injury having occurred on
               that particular date? I looked at the treatment records
               surrounding the time of this gentleman’s injury, during

       10
           The record does not indicate whether any of his other treating doctors, including Dr.
Shoenthal, were aware of this 1994 back injury besides the references by Dr. Rundorff. Claimant
testified he had a back injury in 1994 and he was off work for about a year. N.T., 5/6/15, at 31.
At that time, he went back to work with restrictions, then “eventually” went back to full-duty. Id.
at 31-32. Claimant does not name the treating physician.

                                                9
             which he was able to – excuse me – the time of this event,
             during which he was able to continue to work his full and
             unrestricted duty job; and as a result of the fact that this
             gentleman didn’t treat for weeks and was working his
             regular job, I could not reasonably conclude that an injury
             occurred.
Id.
      In essence, when asked directly if Claimant had suffered a work-related
injury, Dr. Abraham opined that Claimant had not, because he did not seek
immediate medical treatment and continued to work for a few months thereafter.
      Claimant’s counsel asked Dr. Abraham to look once more at an October 2015
CT scan that identified an older T-4 compression fracture. Dr. Abraham responded:


             Again, I understand the English language that you’re
             looking at and I’m telling you that the radiologist is
             interpreting this in the context of the history of this patient
             having had a fracture. And if you – and what I’m – what
             I’m trying to point out is if we had given the radiologist a
             different history – and again, this is purely speculation and
             it doesn’t – you know, if I change that history and I put it
             in front of the radiologist, no history of trauma, he might
             conclude that there’s a potential that this patient may have
             had a compression fracture in the past, but he would not
             be speaking in absolute terms because there are other
             potential causes for those types of deformities. And so I
             think that – again, it’s speculation, but if you give the
             radiologist the wrong information and they’ll arrive at the
             wrong conclusion.

             And if you’re going to suggest that this radiologist was
             capable of determining that this gentleman had a fracture
             based on information that’s three years old and – and no
             opportunity to review the studies, then I – then I would say
             that I – I – there’s – I – I respect you, but I can’t arrive at
             that conclusion myself.

N.T., 1/26/15, at 36-37.
                                           10
      A request by Claimant’s counsel for clarification as to whether Dr. Abraham
believed Claimant’s CT scan indicated a T-4 compression fracture resulted in
another convoluted response, during which Dr. Abraham questioned whether the
radiologist’s findings would have changed had he been provided with a different
medical history. N.T., 1/26/15, at 38-39. Earlier in his testimony, Dr. Abraham
stated there was “no evidence [Claimant] had a fracture.” Id. at 32. He later testified
the “deformity” he saw on Claimant’s x-rays could be compatible with a T-4
compression fracture, but “[he] could give [] other explanations.” N.T., 1/26/15, at
39.
      In his decision, the WCJ credited Claimant’s testimony as to the occurrence
of the injury and the steps Claimant took to report the injury to his supervisor. WCJ
Decision, F.F. No. 17-18. The WCJ also found credible the testimony of Dr.
Shoenthal, Dr. Rundorff, and Dr. Ridella, and explicitly discredited the testimony
Dr. Abraham. Id., FF. Nos. 19-20.
                                    A. Substantial Evidence
      Employer first argues that the WCJ’s findings are not supported by substantial
evidence.11 Employer contends the testimony presented by Claimant’s medical
experts was equivocal and the record lacked sufficient, competent evidence to
support a finding that Claimant suffered a work injury. Employer highlights prior
incidents in which Claimant could have injured his thoracic spine, including an
October 2011 accident in which Claimant fell from an ATV and sought treatment
for lower back pain. N.T., 11/24/15, at 10-11. Employer further points to various
activities in which Claimant was engaged, such as hunting and operating a farm, as
evidence Claimant is not disabled as alleged.


      11
           Claimant declined to file a responsive brief.

                                                 11
       In arguing that Claimant’s medical testimony is incompetent, Employer relies
on our Supreme Court’s decision in Newcomer v. Workmen’s Compensation Appeal
Board (Ward Trucking Corp.), 692 A.2d 1062 (Pa. 1997). The pertinent facts of
Newcomer are as follows. The claimant was injured in a workplace accident which
resulted in a perforated bowel, as well as torn stomach and chest muscles. Id. at
1062-63. Two years later, the claimant applied for reinstatement of total disability
benefits on the basis of shoulder discomfort, which claimant alleged was caused by
the workplace accident. Id. at 1063. The claimant’s medical expert testified he
believed the shoulder pain was caused by the workplace injury. Id. However, that
medical expert had not reviewed any of the hospital records relating to the original
injury and had not been involved in any of the claimant’s prior treatment for the
claimed injury. Id. The medical expert’s opinion was based solely and expressly on
the medical history provided by the claimant. Id. Further, his was the only expert
opinion provided to establish a causal link between the claimant’s injury and the
original accident. Id. at 1066. Therefore, the Supreme Court reversed the grant of
benefits to the claimant because the medical expert’s testimony was based on a
“false” medical history and, thus, was incompetent as a matter of law. Id. at 1064.
       Relying on Newcomer, the Employer argues that both Dr. Ridella’s and Dr.
Rundorff’s opinions relating to the cause of injury are incompetent as both of these
opinions were formed with an incomplete medical history. Specifically, Employer
claims that neither Dr. Ridella nor Dr. Rundorff knew that Claimant was involved
in a prior ATV accident, nor were they aware of Claimant’s extensive history of
lower back pain.12 Dr. Ridella was further unaware of the 1994 work injury. We
find the Employer’s reliance on Newcomer misplaced.

       12
          The record is unclear as to whether Dr. Ridella was aware of Claimant’s prior medical
history and ongoing back problems prior to Claimant’s September 26, 2012 work incident. Dr.

                                              12
       Generally, for a claimant to receive benefits, he must establish that his injury
arose in the course of employment and the injury was causally connected to his
employment.       Jeannette Dist. Mem’l Hosp. v. Workmen’s Comp. Appeal Bd.
(Mesich), 668 A.2d 249, 251 (Pa. Cmwlth. 1995). When the connection between
the injury and work is not obvious, unequivocal medical testimony is necessary.
Chik-Fil-A v. Workers’ Comp. Appeal Bd. (Mollick), 792 A.2d 678, 689 (Pa.
Cmwlth. 2002). Medical testimony will be found unequivocal if the medical expert,
after providing a foundation, testifies in his professional opinion that he believes a
certain fact or condition exists. Campbell v. Workers’ Comp. Appeal Bd. (Pittsburgh
Post-Gazette), 954 A.2d 726, 731 (Pa. Cmwlth. 2008). Medical testimony is
equivocal and thus incompetent if, after a review of the medical expert’s entire
testimony, it is found to be based on mere possibilities. Id. at 730.
       Where medical testimony is necessary to establish a causal connection, the
medical expert must testify that, in his or her professional opinion, the result in
question came from the assigned cause. Odd Fellow’s Home v. Workmen’s Comp.
Appeal Bd. (Cook), 601 A.2d 465, 469 (Pa. Cmwlth. 1991). However, there are no
“magic words” that a doctor must recite to establish causation. Id. Furthermore, it
is not necessary that the medical expert rule out with absolute certainty other factors
that may have caused or contributed to a condition. Campbell, 954 A.2d at 730. The
WCJ is the ultimate finder of fact and the exclusive arbiter of credibility and
evidentiary weight. LTV Steel Co., Inc. v. Workers’ Comp. Appeal Bd. (Mozena),
754 A.2d 666, 676 (Pa. 2000). The WCJ is free to accept or reject, in whole or in
part, the testimony of any witness. Id. As ultimate factfinder, the WCJ has exclusive

Ridella was unsure which of Claimant’s medical records were provided to him. N.T., 5/26/16, at
25. While Dr. Ridella testified Claimant’s counsel “gave him information,” he related that to his
knowledge “there were no other injuries at work.” N.T., 5/24/16, at 27-28. However, we regard
Employer’s assertions as red herrings as Claimant’s lower back injuries are irrelevant to
Claimant’s thoracic and cervical injuries.
                                               13
authority to resolve conflicts in testimony. Pa. Turnpike Comm’n. v. Workers’
Comp. Appeal Bd. (Collins), 709 A.2d 460, 464 (Pa. Cmwlth. 1998). However,
resolution of conflicting evidence cannot be supported by a mere announcement that
the WCJ deemed one expert more credible and persuasive than another. Daniels v.
Workers’ Comp. Appeal Bd. (Tristate Transport), 828 A.2d 1043, 1053 (Pa. 2003).
Rather, there must be some articulation of the actual objective basis for the
credibility determination. Id.
      Here, the WCJ did not merely summarize the testimony of the medical
witnesses and assign a credibility determination to each. Rather, the WCJ outlined
the evidence presented by each witness and set forth his reasons for finding
Claimant’s witnesses more credible than Employer’s witness.
      Per the WCJ, he credited the testimony of Dr. Ridella because Dr. Ridella
properly relied on the history provided by Claimant, the results of a physical
examination and a bone scan performed in November 2015, and Claimant’s physical
response to injections made to his thoracic spine. The WCJ determined that Dr.
Ridella’s diagnosis of compression fractures at the T-3 and T-4 levels was consistent
with the medical records, Claimant’s subjective complaints, and Claimant’s
involuntary physical responses which occurred during Dr. Ridella’s administration
of injections to his thoracic spine.
      The WCJ credited the testimony of Dr. Rundorff in part because of his
impartiality. Dr. Rundorff examined Claimant at the behest of the long-term
disability carrier, as opposed to one of the parties. Dr. Rundorff diagnosed Claimant
with compression fractures at the T-3, T-4, and T-12 levels of the spine.
Furthermore, Dr. Rundorff performed a comprehensive review of the claim,
including a physical examination of Claimant, and a review of his medical records,


                                         14
including the MRI reports prepared from the November 2012, May 2013, and
October 2015 MRIs.
      The WCJ specifically discredited Dr. Abraham’s testimony because Dr.
Abraham was unable to conclude whether or not Claimant sustained a work injury.
WCJ Decision, F.F. No. 20. The WCJ also found Dr. Abraham equivocal regarding
the findings on the diagnostic studies and whether the findings represented new or
preexisting conditions. Id.
      Employer further argues the testimony of Dr. Shoenthal is incompetent as a
matter of law because he never treated or examined Claimant until three years after
the injury took place and he never testified an injury even existed. We disagree.
      Contrary to Employer’s assertions, Dr. Shoenthal, either personally or in
consultation with his physician’s assistant, Mr. Fetsko, treated Claimant for a variety
of ailments since at least 2008. Dr. Shoenthal’s opinion was rendered with a full
understanding of Claimant’s medical history. A medical expert’s testimony is
unequivocal if, after providing a foundation, the expert testifies he believes or thinks
the facts exist. Bemis v. Workers’ Comp. Appeal Bd. (Perkiomen Grille Corp.), 35
A.3d 69, 72 (Pa. Cmwlth. 2011). A medical witness must testify, not that the injury
or condition might have or possibly came from the assigned cause, but that, in his or
her professional opinion, the result in question did come from the assigned cause.
Id. (emphasis added). However, the law does not require every utterance on a
medical subject to be certain, positive, and without reservation or exception. Id. A
medical witness’s use of words such as “probably,” “likely,” and “somewhat” will
not render an opinion equivocal so long as the testimony, read in its entirety, is
unequivocal and the witness does not recant the opinion or belief first expressed. Id.
      Here, Dr. Shoenthal never recanted his testimony and, contrary to Employer’s
assertions, he was unequivocal in his diagnosis as to the cause of Claimant’s pain,

                                          15
namely T-3 and T-4 compression fractures. Regarding the cause of Claimant’s
injury, Dr. Shoenthal testified the back injury “could” have come from the fall.
Given that Claimant’s x-rays taken prior to the September 26, 2012 work incident
showed nothing wrong with the thoracic spine, Dr. Shoenthal believed that the work
accident and Claimant’s subsequent pain “could go together.” N.T., 11/24/15, at 21.
While use of the word “could” appears to render Dr. Shoenthal’s opinion equivocal,
a review of the “entire testimony as a whole” does not support such a conclusion.
Bemis, 35 A.3d at 72 (statement that an action “could have precipitated” an injury
did not render testimony equivocal upon review of testimony as a whole).
Consequently, we cannot conclude Dr. Shoenthal’s testimony was equivocal or
incompetent.
      The WCJ has complete authority over questions of credibility and evidentiary
weight, and those determinations are not subject to appellate review. Potere v.
Workers’ Comp. Appeal Bd. (Kemcorp), 21 A.3d 684, 690 (Pa. Cmwlth. 2011). We
discern no error in the WCJ’s credibility determinations. As such, viewing all the
evidence in the light most favorable to Claimant as the party who prevailed before
the WCJ, Hoffmaster, 721 A.2d at 1155, we conclude that substantial evidence exists
to support a finding that Claimant suffered a work injury on September 26, 2012 that
caused fractures of the thoracic spine at levels T-3 and T-4.
      However, we cannot conclude that the WCJ’s finding that Claimant’s work
injury caused a fracture at the T-12 level is supported by substantial evidence. WCJ
Decision, F.F. Nos. 18-19. The WCJ made this finding based solely on the opinion
of Dr. Rundorff. N.T., 5/6/15, Ex. 2 at 2. The T-12 fracture is described as being
fairly distant – about six inches – from the other fractures. N.T., 11/2/15, at 14. Dr.
Rundorff notes that the November 2012 MRI report did not describe a compression
fracture at any level. Id. at 15. The report from the May 2013 MRI described “signal

                                          16
abnormalities consistent with mild compression fractures at several levels” without
specifically indicating a T-12 compression fracture. Id. at 16. A careful review of
all the medical evidence, combined with the fact that two of Claimant’s medical
experts did not find a T-12 fracture, does not support a finding of a T-12 fracture.
                                 B. Burden of Proof
      Employer next argues the WCJ erred in placing the burden of proof in a claim
petition upon Employer. In a claim petition proceeding, the claimant bears the
burden of establishing a right to compensation and of proving all necessary elements
to support an award. Rite Aid Corp. v. Workers’ Comp. Appeal Bd. (Bennett), 709
A.2d 447, 449 (Pa. Cmwlth. 1998).
      Our review of the record finds Employer’s argument to be without merit. The
WCJ granted benefits based on Claimant’s testimony. WCJ Decision, F.F. Nos. 17-
18. He found Claimant credible as to the occurrence of the injury and the actions
Claimant took thereafter (i.e., reporting the injury to his supervisor). Id. The WCJ
noted that Employer failed to offer any rebuttal evidence. Id.
      It is clear from the WCJ’s decision that he specifically assigned the burden of
proof to Claimant and concluded that Claimant met his burden of proof. WCJ
Decision at 10. There was no corresponding conclusion that Employer failed to meet
its burden. Rather, the WCJ found that Employer did not rebut Claimant’s credible
testimony that he suffered a work injury and reported the incident to his supervisor.
                                    Conclusion
      After careful review of the record, and applying the pertinent legal standards,
we conclude the Board did not err in affirming the WCJ’s decision that Claimant
suffered a work injury on September 26, 2012 that caused fractures to his thoracic
spine at the T-3 and T-4 levels, as those findings are supported by substantial
evidence. For the reasons stated above, the WCJ’s finding that Claimant also

                                         17
suffered a fracture at the T-12 level is not supported by substantial evidence.
Accordingly, we affirm in part and reverse in part the Board’s Order.



                                      __________________________________
                                      ELLEN CEISLER, Judge




                                        18
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


JLG Industries, Inc.,                 :
                   Petitioner         :
                                      :
             v.                       : No. 1262 C.D. 2017
                                      :
Workers' Compensation Appeal          :
Board (Mundorff),                     :
                  Respondent          :



                                   ORDER

      AND NOW, this 18th day of April, 2018, the Order of the Workers’
Compensation Appeal Board (Board), dated August 24, 2017, is hereby affirmed in
part and reversed in part. To the extent the Board affirmed the finding of the
Workers’ Compensation Judge that Matthew Mundorff suffered a work injury that
caused a fracture to his thoracic spine at the T-12 level, we reverse. In all other
respects, we affirm.


                                      ________________________________
                                      ELLEN CEISLER, Judge